Citation Nr: 0922162	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-00 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the Veteran's claim seeking 
entitlement to a TDIU.  



FINDINGS OF FACT

1.  Service connection is currently in effect for dysthymic 
disorder with some anxiety, at a 50 percent disability 
rating, recurrent dislocation of the left shoulder, at a 20 
percent disability rating, acneform dermatitis, at a 10 
percent disability rating, and maxillary sinusitis, at a 10 
percent disability rating, for a combined rating of 70 
percent.

2.  The Veteran has a three year college education and 13 
years of experience as an electronics technician; he last 
worked in February 1996.

3.  The medical and other evidence of record does not 
indicate the Veteran's service-connected disabilities are is 
of such severity as to preclude him from securing or 
following a substantially gainful occupation consistent with 
his education, training, and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.655, 4.15, 4.16, 
4.19 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in September 2005 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, records from the Social 
Security Administration, non-VA medical records and lay 
statements have been associated with the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the claims file contains treatment records and 
Social Security Administration records which pertain to 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilties.  As such, the Board finds that an examination is 
not warranted. 

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran has contended that he meets the percentage 
requirements for a TDIU rating and that he is therefore 
entitled to a TDIU rating based upon his service-connected 
disabilities.   

TDIU ratings may be assigned, where the schedular rating is 
less than total, when the Veteran is rendered unemployable as 
a result of his service-connected disabilities, provided that 
certain regulatory requirements are met, either under 
38 C.F.R. § 4.16(a) or 4.16(b).  38 C.F.R. § 4.16.

Under § 4.16(a) provides that if there is only one such 
disability, it shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Under § 4.16(b), Veterans who are unemployable due to 
service-connected disabilities, but who fail to meet the 
percentage standards set out in 4.16(a), should have their 
claims submitted for an extraschedular consideration.  The 
rating board should include a full statement as to the 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).

In either case, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry in 
determining whether a Veteran is entitled to a TDIU is 
whether service-connected disabilities alone are of 
sufficient severity to produce unemployability.  In 
determining whether the Veteran is entitled to a TDIU, 
neither the Veteran's non-service-connected disabilities nor 
advanced age may be considered.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The test of individual unemployability 
is whether, as a result of service-connected disabilities 
alone, the Veteran is unable to secure or follow any form of 
substantially gainful occupation that is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; see Hatlestad v. Brown, 5 Vet. App. 524 
(1993).

In this case, the Veteran is service-connected for dysthymic 
disorder with some anxiety at a 50 percent disability rating, 
and has a combined rating of 70 percent.  This meets the 
criteria for § 4.16(a).  Consequently, the only remaining 
question is whether the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities. 

The Veteran's June 1996 application for benefits from the 
Social Security Administration reflects his report that the 
disability which rendered him unable to work occurred in 
February 1996, when he fell at home and sustained an injury 
to his lower back.  He was diagnosed with herniated nucleus 
pulposus at L4-L5, bilateral radiculopathy and a sciatic 
nerve condition.  He was granted disability benefits from the 
Social Security Administration based upon his painful 
musculoskeletal symptoms involving his back and associated 
neurological disorders.  

A March 1998 Neurological Evaluation shows that the Veteran 
reported that he had been in good health until February 13, 
1996, when he had a fall in his bathtub which resulted in 
cervical, dorsal, lumbar, leg and arm pain.  The Veteran was 
diagnosed with herniated discs, bilateral stenosis and 
bilateral radiculopathy.  He underwent physical therapy, 
during which time his spine and neurological issues worsened.  
The examiner noted the Veteran showed limitation when he was 
standing up or sitting down, picking up, carrying and lifting 
objects, straining, bending or moving the back, arms or legs, 
driving, crouching, leaning and crawling.  The examiner 
indicated that his back condition was getting worse as time 
passed, because the nerves and roots kept being injured.  The 
examiner concluded that the Veteran's disability was total 
and permanent due to his back and neurological conditions.  
She noted that the Veteran's muscles, nerves and the anatomy 
of the back had been irreversibly affected.

A March 1998 Psychiatric Evaluation shows that the Veteran 
was diagnosed with major depression.  The examiner noted his 
physical disorders and conditions were herniated nucleus 
pulposus at L4-5 and L5-S1 and bilateral radiculopathy, and 
that his psychosocial stressors were severe, with physical 
illness, economic limitations and the neuropsychiatric 
condition.  The examiner indicated that, in terms of his 
psychiatric disorders, his overall and long term prognosis 
was poor.

An undated assessment performed apparently in March 1998 in 
conjunction with a vocational rehabilitation program shows 
that the Veteran's employment trajectory was interrupted when 
he suffered an accident in his home bathroom.  The examiner 
noted that the Veteran had an accident which caused herniated 
discs and bilateral radiculopathy, which resulted in a 
functional ability which severely affected his ability to be 
considered employable.  The examiner indicated that the 
severe pain factor and the emotional prognosis noted in the 
March 1998 psychiatric evaluation rendered him unemployable 

A June 2004 VA examination shows that the Veteran was 
diagnosed with dysthymic disorder and lumbar disc disease.  
The examiner indicated that the Social Security 
Administration determination had established a primary 
diagnosis of lumbar disc disease and a secondary diagnosis of 
major depression, and that the disability began in February 
1996.  The examiner noted that the signs and symptoms of the 
Veteran's psychiatric disorder were moderately interfering 
with the Veteran's employment functioning.  The examiner 
concluded that the Veteran's main work impairment began in 
1996 after an accident that produced a lumbar disc disease as 
supported by the Social Security Administration disability 
determination.  

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to a TDIU.  The evidence reflects 
that the Veteran stopped working in 1996, due to a back 
injury which occurred at home.  The Veteran was granted 
Social Security Administration disability benefits based upon 
his back injury.  There is no evidence that his service-
connected disabilities, in particular his service-connected 
psychiatric disorder, were related to his inability to work.  
While some examiners have acknowledged that his service-
connected psychiatric disability has contributed to his 
unemployability, they have all noted that his back and 
related neurological disorders are the main disabilities 
preventing the Veteran from working.  As noted above, in 
determining whether the Veteran is entitled to a TDIU, the 
Veteran's non-service-connected disabilities may not be 
considered.  Van Hoose v. Brown, supra.  The test of 
individual unemployability is whether, as a result of 
service-connected disabilities alone, the Veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  Hatlestad, supra.  In Van Hoose, 
the Court noted that the sole fact that a claimant was 
unemployed was not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment.  

Significantly, no evidence of record, such as a medical 
opinion or repeated hospitalizations, suggests the Veteran's 
service-connected disabilities, in particular his psychiatric 
disability, in and of itself, precludes the Veteran from of 
performing the physical and mental acts required by 
substantially gainful employment.  The medical evidence of 
record does reflect ongoing treatment for his service-
connected psychiatric disability, but contains no evidence 
that the symptoms from this disability alone preclude all 
forms of substantial gainful employment.  

The Veteran himself has presented no objective evidence 
indicating his case is unusual or exceptional, or otherwise 
outside the norm of other Veterans similarly rated.  No 
evidence submitted by the Veteran indicates a degree of 
impairment outside of that considered by the rating schedule 
and due solely to his service-connected disabilities which 
renders the Veteran unemployable.

Overall, the preponderance of the evidence is against a 
finding that the Veteran is unemployable due solely to his 
service-connected disabilities, in particular his service-
connected psychiatric disability.  While the Veteran's 
service-connected disabilities may limit him from some 
particular jobs, the evidence fails to show that the 
disabilities, on their own, would prevent all forms of 
substantial gainful employment for which the Veteran would be 
otherwise qualified by reason of his education and work 
experience.  As a preponderance of the evidence is against 
the award of a TDIU, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991)


ORDER

A TDIU is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


